DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The specification should be amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The figure description should be amended to read:
--Figure 1.1 is a perspective view of a HEARING AID FOR THE DEAF;
Figure 1.2 is a perspective view thereof;
Figure 1.3 is a left view thereof;
Figure 1.4 is a front view thereof; and
Figure 1.5 is a bottom view thereof.--

Claim Rejection:  35 U.S.C § 112 (a) and (b)
The claim is rejected under 35 U.S.C. § 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claimed design is considered indefinite and nonenabling because there is no written description of what the broken lines shown in the drawings represent.  The two most common uses of broken lines are to disclose the environment related to the claimed design and to define In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Unclaimed subject matter may be shown in broken lines for the purpose of illustrating the environment in which the article embodying the design is used. Unclaimed subject matter must be described as forming no part of the claimed design or of a specified embodiment thereof (MPEP 1503.02, subsection III).  In order to overcome this portion of the rejection, it is recommended that applicant insert a broken lines statement, directly preceding the claim, that reads “The broken lines shown in Figures 1.1-1.5 illustrate portions of the HEARING AID FOR THE DEAF that form no part of the claimed design.”
The claimed design is patentable over the references cited.

Conclusion
The claimed design is rejected under 35 U.S.C. § 112 (a) and (b), as set forth above.
The references not relied upon are cited as cumulative prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on (571)272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921